Citation Nr: 0210696	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus with sciatica, currently evaluated at 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.

This appeal arose from a March 1990 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston Texas.  

The RO denied entitlement to an increased evaluation for 
herniated nucleus pulposus with sciatica, left greater than 
right.

In March 2001, the veteran testified at a video conference 
hearing over which the undersigned Member of the Board of 
Veterans' Appeals (Board) presided.  A copy of the transcript 
has been associated with the veteran's claims folder.

In April 2001 the Board remanded the case to the RO for 
further development and adjudicative action.

In January 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Herniated nucleus pulposus with sciatica is productive of not 
more than severe disablement, with no evidence of additional 
functional loss due to pain or other pathology.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
herniated nucleus pulposus with sciatica have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records shows that in January 1967 the 
veteran was seen with complaints of low back pain with 
radiation of pain down the left leg of over two years 
duration.  He continued to be seen with complaints of low 
back pain during his entire military service.

The veteran was hospitalized by VA for treatment of low back 
pain in August 1971.  He was diagnosed with sciatica, left 
greater than right.

The RO granted entitlement to service connection for 
sciatica, left greater than right, with assignment of a 10 
percent evaluation when it issued a rating decision in 
October 1971.

An April 1983 VA medical examination concluded in a diagnosis 
of back and lumbosacral spine herniated nucleus pulposus, L5-
S1, with left sciatic neuropathy and limitation of motion, 
symptomatic, chronic.

A VA examination report dated in July 1989 reveals that the 
veteran reported an inability to sustain active employment 
because of lower back pain and left leg sciatica.  He also 
reported recent intermittent right leg pain.  His lower back 
pain was said to be worse on rising in the morning, getting 
better throughout the day and worse again at night.  Once 
asleep, it would not wake him.  His sciatica, left greater 
than right, was intermittent and exacerbated by prolonged 
working or walking.

Physical examination revealed forward flexion in the lumbar 
spine of 55 degrees, extension of 5 degrees, and bilateral 
bending of 30 degrees.  He had marked right paraspinal spasm 
greater than left in the lumbosacral area.  Straight leg 
raising was negative bilaterally.  Knee reflexes and ankle 
reflexes were 2+ and lower extremity strength was normal.  X-
rays of the lumbar spine showed facet arthrosis in the lower 
lumbar levels from L3 to S1.  There was decrease in the 
height of the disk space at L4-L5 and L5-S1.  There was also 
moderate bony spurring in the lower thoracic spine.  The 
impression was old herniated nucleus pulposus with continued 
symptomatology and sciatica causing daily lower back pain and 
left leg pain, with some right leg pain component.  The 
examiner added that the veteran appeared to have true 
physical findings and was severely incapacitated by his lower 
back pain and intermittent radiculopathy.

A VA examination report dated in March 1999 shows that the 
veteran reported working odd jobs since 1980, because of an 
inability to hold a job due to his back and leg pains.  He 
was currently doing delivery work for his wife's small 
business.  He indicated that he did not take medications on a 
regular basis, and that he did not utilize crutches, braces 
or canes.  He stated that he had never had any surgery for 
his back.  He indicated that he had no change in his back 
pain since service, and that despite symptoms of back and leg 
pain which he considered to be nearly incapacitating at 
times, he had never considered operative treatment.

He reported that he had been hospitalized in Bay Pines, 
Florida, and had a myelogram done at that time, and was told 
that it was a herniated disk.  He was treated with traction, 
but not offered surgery.  He stated that he had been seen by 
the VA Medical Center in Houston, Texas, but that he had 
never done any imaging studies such as a magnetic resonance 
imaging (MRI).  He stated he had never had any subsequent 
myelogram or computerized axial tomographic (CAT) scan.  He 
stated he had never been offered surgery.  He reported 
current stiffness and pain in the morning, with occasional 
leg pain, primarily on the left, down to his heel.

Physical examination revealed that he walked with a normal 
gait.  He had a level pelvis.  He had no muscular spasms that 
could be appreciated.  He was able to flex forward to 60 
degrees.  He had 20 degrees of right and left side bending.  
Toe and heel walking was normal.  Neurological evaluation 
revealed physiologic and symmetrical reflexes, strength and 
sensation in both lower extremities.  Internal and external 
rotation of the hips was normal.  Pulses were normal.  
Straight leg raising was negative bilaterally, and no 
muscular atrophy was present.  X-rays of the lumbar spine 
revealed degenerative changes at L5-Sl, with facet joint 
hypertrophy at L4-5 and L5-Sl.

The impression was lumbar herniated disk by history, severely 
symptomatic by history.  The examiner opined that based on 
this single examination, he was unable to explain either the 
magnitude, or the perpetuation of the veteran's current 
symptoms.  Several parts of the history as given by the 
veteran were confusing to the examiner. Given the magnitude 
of his asserted complaints, and the duration of those 
complaints, he was unable to explain why he had not at least 
been offered surgical treatment for relief of this 
"incapacitating" discomfort.  

In addition, in all medical likelihood, after such a 
prolonged period of bona fide radicular problems, one would 
have anticipated more objective neurological findings.  
However, on the physical examination, there was no evidence 
of strength loss, reflex loss, or muscular atrophy.  The 
examiner recommended thorough review of the claims file, 
service medical records, and any medical records obtained 
from outside hospitals to ascertain more accurately the 
course of his symptoms and treatment options.

A VA examination report dated in November 1999 shows that it 
was noted that the examination and interview lasted 25 
minutes.  The veteran reported that there was no change in 
his symptoms since the last examination.  He had been 
scheduled for an MRI but he did not keep that appointment 
because of complaints of claustrophobia.  He reported taking 
no medications, that he still utilized no crutches, braces or 
canes, and that he still had not had any surgery on the back.

Physical examination showed that his range of motion was much 
diminished.  He had perhaps 50 percent of the range of motion 
he had at that time, and he was also unable to do a bilateral 
toe raise at this time, whereas he had no difficulty with 
that back in March.  His neurological evaluation on the other 
hand was otherwise unchanged with physiologic and symmetrical 
reflexes, strength and sensation.  Straight leg raising 
remained negative, bilaterally.  There was no muscular 
atrophy present and internal and external rotation of the 
hips would give him low back pain.  The impression was lumbar 
sciatica, by history.  In lieu of an magnetic resonance 
imaging (MRI) evaluation, the examiner requested a myelogram 
and post myelogram CT scan of the lumbar spine, and 
recommended reassessment upon completion.

An addendum to the VA examination report, also dated in 
November 1999, shows that the veteran was referred for a 
myelogram and post myelogram CT scan of the lumbar spine.  It 
was noted that he refused to have this procedure done due to 
complications from prior myelograms.  He was offered the 
option of an MRI, but refused this as well.

In March 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  He asserted 
that currently, he could not really lift anything over 20-30 
pounds.  He reported that movement to the right and to the 
left, when standing, required him to be standing up against 
the wall and to lift one leg up to relieve the pain.  He 
added that sometimes in the mornings, he would have to get 
up, roll off the bed, pull himself up, and take a hot shower 
in order to get straightened out before he could do any of 
his day's activities.  He added that any reaching back to 
pick something up, bending over, extended standing, or trying 
to get something done around the house, such as moving 
furniture, would put him down for a couple of days at a time.  

He reported that he experienced periodic muscle spasms about 
7-8 times daily.  He stated that they would occur when trying 
to drive, doing anything around the house, picking up things, 
or making jerking movements.  He added that he could not sit 
in a chair for very long at one point in time.


He described his back disability as very severe, but not all 
the time.  He stated that he had nights where he could not 
sleep.  He stated that there would be good days and bad days, 
some more severe than others, but as far as being able to 
lead a normal life it had not been easy.

He reported that he would usually try to treat himself with 
an icepack.  He added that aspirin would provide more relief 
than the pain medication given to him by VA.  He also added 
that he had to stop taking the pain medication because he had 
a couple of seizures as a result thereof.

The veteran indicated that he had stopped working in 1979 
because of symptoms associated with his back disability.   He 
stated that his work required a lot of lifting and bending, 
and that he could not even undertake the light duty work, so 
he was let go.  He noted that he was not in receipt of Social 
Security benefits.  

The veteran indicated that he had not been satisfied with his 
recent VA examinations.  He indicated that he would not 
undertake any of the requested specialized testing because he 
was claustrophobic and that other testing had resulted in 
seizures.  When asked whether he would cooperate for future 
specialized testing, the veteran indicated that he had 
already undertaken enough necessary testing.

A VA orthopedic examination report dated in October 2001 
shows that the veteran indicated he was currently unemployed.  
He reported taking anti-inflammatory medications on an as 
needed basis, but that he did not utilize crutches, braces, 
canes or other assistive devices.  The examiner noted that he 
had previously requested an MRI, a myelogram, and post 
myelogram CAT scan, but that the veteran canceled due to 
reported claustrophobia and complications from prior 
myelograms.  He was offered another MRI but refused that as 
well.


The veteran reported back pain when he would attempt to lift 
or bend.  He stated his symptoms would begin with about 30 
pounds of lifting.  He stated that he had leg pain primarily 
on the left side usually only with walking on uneven terrain.  
He would still mow his own lawn, but stated that he had pain 
thereafter.

Physical examination revealed that he walked with a normal 
gait, and had a level pelvis.  He demonstrated forward 
flexion of 45 degrees with reported back pain and maximum 
flexion.  He demonstrated 10 degrees of extension, 15 degrees 
of right and left side bending with reported pain on extremes 
of right and left bending.  He was obviously over weight.  He 
demonstrated toe and heel walking, something he was able to 
do in March 1999, but unable to do in November 1999.  

The neurological evaluation otherwise remained unchanged.  He 
had physiologic and symmetrical reflexes, strength, and 
sensation.  He reported back pain with straight leg raising 
on the left which was a new finding.  Internal and external 
rotation of the left hip caused him low back pain.  His calf 
circumferences were 40 cm. on the right, and 41.5 cm. on the 
left.  X-ray evaluation showed degenerative changes at L5-Sl 
with facet joint hypertrophy at L4-5 and L5-Sl.

The impression was history of lumbar sciatica, now with 
degenerative disk disease, lumbar spine and minimal findings 
of sciatica.  The examiner opined that typically, herniated 
nucleus pulposus involves the nerves.  Compromise of the 
neural function may subsequently involve the muscles.  His 
degenerative disk disease also involved the joint structures 
of the lumbar spine.

He added that sciatica could cause weakened movement, excess 
fatigability and incoordination.  However, at this time, none 
of those findings were present.  In addition, the examiner 
concluded that the veteran did not appear to have any affect 
of his sciatica on his ability to perform average employment 
in a civil occupation, as long as that activity was limited 
to light duty or sedentary duty as described in the 
dictionary of occupational titles.

There was no evidence of changes in the condition of the skin 
or atrophy or any other objective manifestation that would 
demonstrate disuse or functional impairment.  The veteran 
reported pain as noted above, but there did not appear to be 
any other medical or other problems that impacted on his 
functional capacity other than his body habitus.

A VA peripheral nerves examination report dated in November 
2001, shows the veteran reported that he had continued to 
experience severe symptoms since his back injury in service.  
He stated that the pain, which would originate from the lower 
back, was usually sharp and stabbing in quality and varied 
anywhere from 7 to 10 in intensity.  It would radiate to the 
back of his left leg, all the way to the toes and was brought 
on by prolonged standing, sitting, lifting, etc.  He stated 
that he would get frequent attacks of these pains, which 
would leave him essentially disabled, and which would last 
for several days.  The attacks would improve with the use of 
nonsteroidals and resting on the floor in a flexed position.  
He stated that he was able to drive barely up to 25 to 30 
minutes.  He was able to walk essentially 100 yards without 
getting significant discomfort.  

The veteran stated that he was unable to hold a steady job, 
secondary to his symptoms ever since he was discharged from 
the service.  He stated that he was only able to work for 
three or four hours prior to getting significant symptoms.  
While he was on a regular job, he would have to go on a leave 
secondary to his symptoms for two to three months after 
working there for a few months.  He stated that he had lost 
approximately four to five jobs in the past 21 years, 
secondary to these symptoms.  He stated that he was currently 
performing odd jobs requiring less hours and more 
flexibility.  He however stated that he was fully functional 
with his activities of daily living, and was able to manage 
his pain with occasional Celebrex, Tylenol and aspirin.  He 
would also use an occasional heating pad.  The symptoms 
according to him were occasionally incomplete by tingling on 
the dorsum of his left foot.  However, there were no 
associated bowel or bladder problems.  He would not use any 
walking devices, and there were no other associated symptoms.

Musculoskeletal examination revealed point tenderness at the 
lumbosacral spine.  There were no variable vertebral muscle 
spasms.  Neurologic assessment showed high cognitive 
functions.  The veteran was awake, alert and oriented times 
three,  his speech was normal, content was appropriate and 
affect was normal.  

Cranial nerves examination shows that cranial nerve I was not 
tested; cranial nerve II revealed visual acuity was 
corrected, with fields full, and fundi benign; cranial nerves 
III, IV, and VI revealed pupils were equal, round and 
reactive to light and accommodation bilaterally, and 
extraocular movements were intact; cranial nerve V revealed 
facial sensations were normal and equal, bilaterally; cranial 
nerve VII revealed facial muscle strength was normal and 
equal, bilaterally; cranial nerve VIII revealed hearing was 
intact to finger rub, bilaterally; cranial nerves IX and X 
revealed spontaneous and reflex palatal movements were 
normal; cranial nerve XI revealed SCM and shoulder shrugs 
were normal and equal, bilaterally; cranial nerve XII 
revealed tongue was in the midline, and no atrophy or 
fasciculations were observed.

Motor system examination showed that tone was normal, bulk 
was normal, and strength was 5/5 in bilateral upper and lower 
extremities, including the distal muscles.  However, he did 
exhibit a cramp in the calf muscles on left dorsiflexion of 
the foot.  

Sensory examination was insignificant for diffuse light 
touch, pin prick, temperature, proprioception and vibratory 
sense in the left L5 distribution.  He also exhibited on deep 
tendon reflexes with 2+ including the ankles, bilaterally.  
Gait was normal, including the heel, toe, and tandem walk.  
Romberg's sign was negative.  

Cerebellar examination was normal, and musculoskeletal 
examination revealed that he exhibited straight leg raising 
positive in the left leg at 40 degrees, and a decreased range 
of motion in the left knee secondary to hamstring.

The diagnosis was left possible L5 radiculopathy.  The 
examiner concluded that the veteran had been having symptoms 
of left sciatica.  On physical examination he demonstrated 
signs compatible with left L5 radiculopathy.  There was also 
some subjective suspicions of cramping and pain.  However, 
there were no significant spasms or cramps clinically felt.  
He was also fully functional with his activities of daily 
living, but reported significant disability at times.  
Further evaluation with an MRI of the lower back, an EMG, and 
nerve conduction studies was recommended.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  



Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  


It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In cases where the disability is manifested by traumatic 
arthritis substantiated by X-ray findings, rating is 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  

The veteran's service-connected herniated nucleus pulposus 
with sciatica is currently rated as 40 percent disabling 
pursuant to Diagnostic Code 5293 which provides the rating 
criteria for intervertebral disc syndrome.

Under this Diagnostic Code, a noncompensable evaluation is 
assigned for postoperative and cured intervertebral disc 
syndrome.  A 10 percent evaluation is assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation is 
assigned for intervertebral disc syndrome which is moderate 
with recurring attacks.  A 40 percent rating is warranted 
when the intervertebral disc syndrome is severely disabling 
with recurring attacks and intermittent relief.  The maximum 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2001).

Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

A noncompensable evaluation may be assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation may be assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation may 
be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion.  A 40 
percent evaluation may be assigned for severe lumbosacral 
strain with listing of the whole spine on opposite side, 
positive Goldthwaite's signed, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine, and 50 percent when 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97, held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. §§ 3.102, 
4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Houston, Texas, 
VA Medical Center.  The veteran had also indicated treatment 
by WUG, MD; TJO, MD; and ALG, MD.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.

The Board also adds that by letters dated in February 2000 
and May 2001, the RO informed the veteran that he was to 
provide the names and addresses of all health care providers 
from whom he had received treatment for his low back 
disability. Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

The veteran responded that all of his treatment had been at 
the Houston Veteran's Hospital and that all records would be 
there for visits and treatment.  He added that in 1998, his 
records were misplaced for eight months.  The RO has 
corresponded with the Houston VA Medical Center and the 
veteran's treatment records have been associated with the 
claims file. 

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He presented testimony 
at a video conference over which the undersigned Board Member 
presided in March 2001.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of this appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
CAVC held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of these opportunities.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  


Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has said that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Increased Evaluation

The veteran maintains that the 40 percent evaluation which 
has been assigned for his herniated nucleus pulposus with 
sciatica does not accurately reflect the degree of disability 
that he currently experiences.

The herniated nucleus pulposus with sciatica is currently 
rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which would be consistent with findings 
of severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.

A greater evaluation under this code provision would not be 
warranted unless the intervertebral disc syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

The March 1999 VA examination revealed that the veteran did 
not take medications for his back disability on a regular 
basis, and that he did not utilize crutches, braces or canes 
for mobility.  He reported stiffness and pain in the morning, 
with occasional leg pain, primarily on the left, down to his 
heel.  Although the impression was severely symptomatic 
lumbar herniated disk by history, the examiner opined that he 
was unable to explain either the magnitude, or the 
perpetuation of the current symptoms.  It was concluded that 
there was no evidence of strength loss, reflex loss, or 
muscular atrophy.  

The November 1999 VA examination revealed that the veteran 
reported taking no medications and that he utilized no 
crutches, braces or canes for mobility.  There was diminished 
range of motion of the back, but there was physiologic and 
symmetrical reflexes, strength and sensation.  There was no 
muscular atrophy present and internal and external rotation 
of the hips would give him low back pain.  The impression was 
lumbar sciatica, by history.  The November 1999 addendum 
showed that the veteran refused to undergo diagnostic 
testing.

The October 2001 VA orthopedic examination showed that the 
veteran was unemployed, and taking anti-inflammatory 
medications as needed.  He reported back pain associated with 
lifting, bending, extended walking and physical activity.  
There was some decreased range of motion shown, but 
neurological evaluation remained unchanged.  The impression 
was history of lumbar sciatica, with degenerative disk 
disease, lumbar spine and minimal findings of sciatica.  It 
was noted that there were no findings manifested by weakened 
movement, excess fatigability and incoordination.  

It was also noted that the sciatica did not affect his 
ability to perform average employment in a civil occupation, 
as long as it was limited to light or sedentary duty.  There 
was reported pain, but no other problems that impacted on his 
functional capacity other than his body habitus.

The November 2001 VA peripheral nerves examination showed 
reported frequent attacks of usually sharp and stabbing pain 
which would originate in the lower back, varying anywhere 
from 7 to 10 in intensity, which would radiate to the back of 
the left leg and to the toes, brought on by prolonged 
standing, sitting, or lifting.  The frequent attacks were 
said to leave him essentially disabled for several days.  
However, the veteran added that he was currently performing 
odd jobs requiring less hours and more flexibility, and that 
he was fully functional with his activities of daily living, 
and was able to manage his pain with occasional Celebrex, 
Tylenol and aspirin, and an occasional heating pad.  The 
examiner concluded that the veteran had left sciatica with 
left L5 radiculopathy.  There were some subjective suspicions 
of cramping and pain, but with no significant spasms or 
cramps.   He was said to be fully functional with his 
activities of daily living, but reported significant 
disability at times.  

The Board notes that the veteran's low back disability has 
been evaluated as 40 percent disabling pursuant to Diagnostic 
Code 5293 which provides the rating criteria for a disability 
described as intervertebral disc syndrome.  The 40 percent 
evaluation has been assigned based upon evidence that the 
intervertebral disc syndrome is severe with recurring attacks 
with intermittent relief.

However, the medical evidence of record has not shown that 
the low back disability is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
veteran's disability has been characterized primarily as 
severe, with some subjective suspicions of cramping and pain, 
but with no significant spasms or cramps.  



He was said to be fully functional with his activities of 
daily living, with reported significant disability at times.  
There is intermittent relief provided with the use of pain 
medication and rest.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 40 percent under Diagnostic Code 
5293.

The Board concludes that the veteran's disability is 
consistent with the application of Diagnostic Code 5293, and 
that diagnostic code is the most appropriate.  See Butts, 5 
Vet. App. at 538; Pernorio, 2 Vet. App. at 629.

The Board has also examined other diagnostic codes pertinent 
to the lumbosacral spine for possible application.  The Board 
has considered the criteria for a rating evaluation based 
upon the provisions of Diagnostic Code 5292.  Pursuant to the 
criteria of this provision, the maximum 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  Rating the veteran's disability under this code 
provision would not provide the veteran with a greater 
evaluation as the maximum rating is 40 percent.

The Board has considered the criteria for a rating evaluation 
based upon the provisions of Diagnostic Code 5295, which 
provide the criteria for a lumbosacral strain.  Pursuant to 
the criteria of this provision, the maximum 40 percent rating 
is warranted for a severe lumbosacral strain that is 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, the medical 
evidence of record has not shown that the low back disability 
is accompanied by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  


Additionally, there is no evidence of severe with listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Moreover, 
rating the veteran's disability under this code provision 
would not provide the veteran with a greater evaluation as 
the maximum rating is 40 percent which he is already 
receiving.

The veteran's low back disability does not include vertebral 
fracture as a manifestation thereof.  Accordingly, there 
exists no basis upon which to predicate assignment of a 
greater evaluation under Diagnostic Code 5285 for residuals 
of vertebral fracture.  Demonstrable deformity of a vertebral 
body has not been reported as feature of the low back 
disability, thereby precluding assignment of an additional 
evaluation under this diagnostic code.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There is no 
competent evidence of record that the veteran is unable to 
move his spine, i.e., that his spine is ankylosed.

Accordingly, application of Diagnostic Code 5286, under which 
a greater evaluation may be assigned, is not warranted.  The 
same may be said with respect to Diagnostic Code 5289; more 
specifically, the veteran does not have unfavorable ankylosis 
of the lumbar spine, thereby precluding assignment of a 
greater evaluation under the criteria described therein.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 40 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows loss of range of motion 
as a result of the disability, but does not demonstrate 
additional loss of range of motion on because of flare-ups, 
impaired endurance, weakness, or incoordination.  

As noted hereinabove, the evidence specifically set forth 
that there were no findings manifested by weakened movement, 
excess fatigability and incoordination.  It was noted that 
the sciatica did not affect the veteran's ability to perform 
average employment in a civil occupation, as long as it was 
limited to light or sedentary duty.  Based on the foregoing 
evidence, the Board finds that the record establishes the 
veteran's low back disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban, 6 Vet. App. at 261-62.

The Board's review of the evidentiary record discloses that 
evaluation of the veteran's low back symptomatology under 
Diagnostic Codes 5293 in addition to 5292 and 5295 would 
clearly constitute pyramiding compensating the veteran for 
identical manifestations under different diagnoses.

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's low back 
disability as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.

Accordingly, an increased evaluation for service-connected 
herniated nucleus pulposus with sciatica is not warranted.


Extraschedular Consideration

As indicated hereinabove, the CAVC has held that the question 
of an extraschedular rating is a component of the veteran's 
claim for an increased rating.  See Bagwell, 9 Vet. App. at 
157, which confirmed that when an extraschedular grant may be 
in order, that issue must be referred to Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service who possesses the delegated authority to assign such 
a rating in the first instance, pursuant to 38 C.F.R. § 
3.321.

In the Statement of the Case dated in August 1999, the RO 
considered the provisions governing the assignment of an 
extraschedular evaluation for the veteran's lumbar spine 
disability.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2001).


The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

A review of the evidentiary record does not show that the 
veteran's low back disability has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  Indeed, the evidence shows that the veteran 
is able to continue with employment of a sedentary nature, 
and there is no evidence of frequent periods of 
hospitalization as a result of his low back disability.

In addition, there is no evidence that the low back 
disability presents an unusual disability picture.  While the 
Board acknowledges the veteran has exhibited severe recurring 
attacks with intermittent relief, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose, 4 Vet. App. at 363.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

Accordingly, the veteran's service-connected herniated 
nucleus pulposus with sciatica does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral of his case to the Under 
Secretary for Benefits, or to the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  

In conclusion, although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an evaluation in excess of 40 percent for his 
herniated nucleus pulposus with sciatica.  See Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to an increased evaluation for herniated nucleus 
pulposus with sciatica, currently evaluated at 40 percent 
disabling, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the CAVC.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

